DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on November 01st, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Epitaxial fin structures of FINFET having an epitaxial buffer region and an epitaxial capping region.
Claim Objections
Claims 7, 12, and 14 are objected to because of the following informalities:  
In claim 7, line 3, “first, second, third and fourth fin structures” should be --a first, a second, a third and a fourth fin structures--.
In claim 7, line 5, “first and second unmerged epitaxial regions” should be --a first and a second unmerged epitaxial regions--.
In claim 12, lines 1-2, “the first and second unmerged epitaxial region” should be --the first and second unmerged epitaxial regions--.
In claim 12, line 3, “the first and second unmerged epitaxial region” should be --the first and second unmerged epitaxial regions--.
In claim 14, line 3, “first and second fin structures” should be --a first and a second fin structures--.
In claim 14, line 5, “third and fourth fin structures” should be --a third and a fourth fin structures--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first epitaxial region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is respectfully requested.  For examination purpose, examiner interprets the top surface of “the first epitaxial region” as the top surface of the merged epitaxial region.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,211,473.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of present invention is encompassed by the claimed invention of U.S. Patent 11,211,473, see comparison table below.
Claims of present Application
Claims of U.S. Patent 11,211,473
1. A semiconductor device, comprising: a fin structure on a substrate, comprising: a first epitaxial region and a second epitaxial region separated by a dielectric region, a merged epitaxial region on the first epitaxial region and the second epitaxial region, wherein a top surface of the merged epitaxial region is substantially parallel to the substrate, an epitaxial buffer region on the top surface of the merged epitaxial region, and an epitaxial capping region on the buffer epitaxial region and side surfaces of the merged epitaxial region.

1. A semiconductor device, comprising: a fin structure on a substrate, the fin structure comprising a source/drain region comprising: a first epitaxial region and having a first dopant concentration, a second epitaxial region having the first dopant concentration, a merged epitaxial region having a second dopant concentration different from the first dopant concentration, wherein the merged epitaxial region includes an interface between a first portion on the first epitaxial region and a second portion on the second epitaxial region, and wherein a top surface of the merged epitaxial region is substantially parallel to the substrate, an epitaxial buffer region on the merged epitaxial region and having a third dopant concentration different from the first and second dopant concentrations, and an epitaxial capping region on the merged epitaxial region and the buffer epitaxial region and having a fourth dopant concentration different from the first, second, and third dopant concentrations; a dielectric region disposed on the substrate and between the first and second epitaxial regions; and a replacement gate structure disposed on the fin structure.

2. The semiconductor device of claim 1, wherein the epitaxial buffer region is present on a (100) crystal plane and absent from a (111) crystal plane of the merged epitaxial region.
2. The semiconductor device of claim 1, wherein the epitaxial buffer region is present on a (100) crystal plane and absent from a (111) crystal plane of the merged epitaxial region.
3. The semiconductor device of claim 1, wherein the epitaxial capping region is on a (111) crystal plane of the merged epitaxial region.
3. The semiconductor device of claim 1, wherein the epitaxial capping region is on a (111) crystal plane of the merged epitaxial region.
4. The semiconductor device of claim 1, wherein: the first and second epitaxial regions comprise a first dopant concentration; the merged epitaxial region comprises a second dopant concentration different from the dopant concentration; and the epitaxial buffer region comprises a third dopant concentration different from the first and second dopant concentrations.
4. The semiconductor device of claim 1, wherein: the first and second epitaxial regions comprise a first Ge atomic concentration; the merged epitaxial region comprises a second Ge atomic concentration greater than the first Ge atomic concentration; and the epitaxial buffer region comprises a third Ge atomic concentration smaller than the first and second Ge atomic concentration.
5. The semiconductor device of claim 4, wherein: the first and second epitaxial regions comprise a first Ge atomic concentration; the merged epitaxial region comprises a second Ge atomic concentration greater than the first Ge atomic concentration; and the buffer epitaxial region comprises a third Ge atomic concentration smaller than the first and second Ge atomic concentration.
4. The semiconductor device of claim 1, wherein: the first and second epitaxial regions comprise a first Ge atomic concentration; the merged epitaxial region comprises a second Ge atomic concentration greater than the first Ge atomic concentration; and the epitaxial buffer region comprises a third Ge atomic concentration smaller than the first and second Ge atomic concentration.
6. The semiconductor device of claim 4, further comprising: a first pair of unmerged epitaxial regions, on the substrate, having the first dopant concentration; and a second pair of unmerged epitaxial regions, on the first pair of unmerged epitaxial regions, having the second dopant concentration.
5. The semiconductor device of claim 1, further comprising: a first pair of unmerged epitaxial regions, on the substrate, having the first dopant concentration; and a second pair of unmerged epitaxial regions, on the first pair of unmerged epitaxial regions, having the second dopant concentration.
7. A semiconductor device, comprising: a substrate; first, second, third and fourth fin structures on the substrate; a merged epitaxial region over the first and second fin structures; first and second unmerged epitaxial regions over the third and fourth fin structures, respectively; an epitaxial buffer region over a top surface of the merged epitaxial region; a first epitaxial capping region over the epitaxial buffer region and side surfaces of the merged epitaxial region; and a second epitaxial capping region directly over top and side surfaces of the first and second unmerged epitaxial region, respectively.

6. A semiconductor device, comprising: a substrate; first and second fin structures on the substrate, wherein the first and second fin structures are separated by a first spacing; third and fourth fin structures on the substrate, wherein the third and fourth fin structures are separated by a second spacing greater than the first spacing; first and second epitaxial regions over the first and second fin structures, respectively; an epitaxial buffer region over a top surface of the first epitaxial region, wherein a bottom surface of the epitaxial buffer region is substantially parallel to the substrate; and an epitaxial capping region over the epitaxial buffer region and in contact with the second epitaxial region, wherein a side surface of the second epitaxial region is substantially perpendicular to the substrate.
14. A semiconductor device; comprising: a substrate; first and second fin structures over the substrate, wherein the first and second fin structures are separated by a first spacing; third and fourth fin structures over the substrate, wherein the third and fourth fin structures are separated by a second spacing greater than the first spacing; a first epitaxial region over the first and second fin structures, wherein the first epitaxial region connects the first and second fin structures; a second epitaxial region over the third and fourth fin structures; an epitaxial capping region over and in contact with the first and second epitaxial regions; and an epitaxial buffer region separating a top surface of the first epitaxial region from the epitaxial capping region, wherein a bottom surface of the epitaxial buffer region is substantially parallel to the substrate.

8. The semiconductor device of claim 7, wherein the top surface of the first epitaxial region is substantially parallel to the substrate.
7. The semiconductor device of claim 6, wherein the top surface of the first epitaxial region is substantially parallel to the substrate.
9. The semiconductor device of claim 7, wherein the first epitaxial capping region is in direct contact with side surfaces of the merged epitaxial region.
8. The semiconductor device of claim 6, wherein the epitaxial capping region is in contact with side surfaces of the first epitaxial region.
10. The semiconductor device of claim 9, wherein the side surfaces of the merged epitaxial region comprises a (111) crystal plane.
9. The semiconductor device of claim 8, wherein the side surfaces of the first epitaxial region comprises a (111) crystal plane.
11. The semiconductor device of claim 9, wherein a portion of the side surfaces of the merged epitaxial region is substantially perpendicular to the substrate.
10. The semiconductor device of claim 8, wherein a portion of the side surfaces of the first epitaxial region is substantially perpendicular to the substrate.
12. The semiconductor device of claim 7, wherein the side surfaces of the first and second unmerged epitaxial region substantially perpendicular to the substrate are formed by an etch back process to increase a distance between the first and second unmerged epitaxial region.
11. The semiconductor device of claim 6, wherein the side surface of the second epitaxial region substantially perpendicular to the substrate is formed by an etch back process to increase a distance between the first and second epitaxial regions.
13. The semiconductor device of claim 7, wherein the epitaxial buffer region comprises from about 10 atomic percent to 15 atomic percent of germanium.
13. The semiconductor device of claim 6, wherein the epitaxial buffer region comprises from about 10 atomic percent to 15 atomic percent of germanium.
14. A semiconductor device, comprising: a substrate; first and second fin structures on the substrate, wherein the first and second fin structures are separated by a first spacing; third and fourth fin structures on the substrate, wherein the third and fourth fin structures are separated by a second spacing greater than the first spacing; a merged epitaxial region over the first and second fin structures; unmerged epitaxial regions over the third and fourth fin structures, respectively; an epitaxial buffer region over a top surface of the merged epitaxial region without on top surfaces of the unmerged epitaxial regions.

14. A semiconductor device; comprising: a substrate; first and second fin structures over the substrate, wherein the first and second fin structures are separated by a first spacing; third and fourth fin structures over the substrate, wherein the third and fourth fin structures are separated by a second spacing greater than the first spacing; a first epitaxial region over the first and second fin structures, wherein the first epitaxial region connects the first and second fin structures; a second epitaxial region over the third and fourth fin structures; an epitaxial capping region over and in contact with the first and second epitaxial regions; and an epitaxial buffer region separating a top surface of the first epitaxial region from the epitaxial capping region, wherein a bottom surface of the epitaxial buffer region is substantially parallel to the substrate.
15. The semiconductor device of claim 14, wherein the merged epitaxial region is over a void structure that is between the first and second fin structures.

15. The semiconductor device of claim 14, wherein the first epitaxial region is over a void structure that is between the first and second fin structures.

16. The semiconductor device of claim 14, further comprising: an epitaxial capping region in contact with a top surface of the epitaxial buffer region and side surfaces of the merged epitaxial region.
17. The semiconductor device of claim 14, wherein the epitaxial capping region is in contact with an other top surface of the second epitaxial region.
17. The semiconductor device of claim 14, wherein the top surface of the merged epitaxial region comprises a (100) crystal plane.
18. The semiconductor device of claim 14, wherein the top surface of the first epitaxial region comprises a (100) crystal plane.
18. The semiconductor device of claim 17, wherein a first side surface, adjacent to the top surface, of the merged epitaxial region comprises a (111) crystal plane.
19. The semiconductor device of claim 18, wherein a side surface, adjacent to the top surface, of the first epitaxial region comprises a (111) crystal plane.
19. The semiconductor device of claim 18, wherein a second side surface, adjacent to the first side surface, of the merged epitaxial region is substantially perpendicular to the substrate.
10. The semiconductor device of claim 8, wherein a portion of the side surfaces of the first epitaxial region is substantially perpendicular to the substrate.
20. The semiconductor device claim 14, wherein the merged epitaxial region comprises from about 35 atomic percent to about 70 atomic percent of germanium.
20. The semiconductor device claim 14, wherein the first and second epitaxial regions comprise from about 35 atomic percent to about 70 atomic percent of germanium.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being Kim et al. (U.S. Pub. 2015/0035023).
In re claim 14, Kim ‘023 discloses a semiconductor device, comprising: a substrate 100 (see paragraph [0082] and fig. 12A); first F11 and second F12 fin structures on the substrate 100 (see paragraph [0080] and fig. 12A), wherein the first F11 and second F12 fin structures are separated by a first spacing W1; third F21 and fourth F22 fin structures on the substrate 100 (see paragraph [0129] and fig. 12A), wherein the third F21 and fourth F22 fin structures are separated by a second spacing W2 greater than the first spacing W1 (see paragraph [0089] and fig. 12A); a merged epitaxial region 123, 125 over the first F11 and second F12 fin structures (see paragraph [0090] and fig. 12A); unmerged epitaxial regions 23, 24 over the third F21 and fourth F22 fin structures, respectively (see paragraph [0129] and fig. 12A); an epitaxial buffer region 127 over a top surface of the merged epitaxial region 123, 125 without on top surfaces of the unmerged epitaxial regions 23, 24 (see paragraph [0086] and fig. 12A).

    PNG
    media_image1.png
    513
    853
    media_image1.png
    Greyscale

In re claim 15, as applied to claim 14, Kim ‘023 discloses wherein the merged epitaxial region 123, 125 is over a void (air gap) structure that is between the first F11 and second F12 fin structures (see paragraphs [0014], [0108] and fig. 12A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797) in view of Kim et al. (U.S. Pub. 2015/0035023).
In re claim 1, Kim ‘797 discloses a semiconductor device, comprising: a fin structure on a substrate 100 (see paragraphs [0107], [0114] and fig. 25), comprising: a first epitaxial region and a second epitaxial region separated by a dielectric region 120 (see paragraph [0142] and fig. 25), a merged epitaxial region 204b on the first epitaxial region and the second epitaxial region (see paragraph [0128] and fig. 25), an epitaxial buffer region 204c on the top surface of the merged epitaxial region 204b, and an epitaxial capping region 214 on the buffer epitaxial region 240b and side surfaces of the merged epitaxial region 204b (see paragraph [0149] and fig. 25).

    PNG
    media_image2.png
    518
    773
    media_image2.png
    Greyscale

Kim ‘797 is silent to wherein a top surface of the merged epitaxial region is substantially parallel to the substrate.
However, Kim ‘023 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a fin structure F11/F12 on a substrate 100 (see paragraph [0080] and fig. 4) comprising a first epitaxial region and a second epitaxial region, a merged epitaxial region 124a, 125 on the first epitaxial region and the second epitaxial region, wherein a top surface of the merged epitaxial region is substantially parallel to the substrate 100 (see paragraphs [0086], [0089] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Kim ‘023 into the semiconductor device of Kim ‘797 in order to enable wherein a top surface of the merged epitaxial region is substantially parallel to the substrate to be formed in order to improve operating characteristics of the semiconductor device.  Additionally, it is respectfully submitted that, the configuration of the merged epitaxial region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 3, as applied to claim 1 above, Kim ‘797 in combination with Kim ‘023 discloses wherein the epitaxial capping region 214 is on a (111) crystal plane of the merged epitaxial region (see paragraphs [0064], [0074], [0149] and fig. 25 of Kim ‘797).
In re claim 4, as applied to claim 1 above, Kim ‘797 in combination with Kim ‘023 discloses wherein the first and second epitaxial regions comprise a first dopant concentration; the merged epitaxial region comprises a second dopant concentration different from the dopant concentration; and the epitaxial buffer region comprises a third dopant concentration different from the first and second dopant concentrations (see paragraphs [0142], [0149] and fig. 25 of Kim ‘797).
In re claim 6, as applied to claim 4 above, Kim ‘797 in combination with Kim ‘023 discloses wherein the semiconductor device further comprising: a first pair of unmerged epitaxial regions F21, F22, on the substrate 100, having the first dopant concentration; and a second pair of unmerged epitaxial regions 23, 24, on the first pair of unmerged epitaxial regions, having the second dopant concentration (see paragraph [0132] and fig. 12A of Kim ‘023).
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of over Kim et al. (U.S. Pub. 2017/0148797).
In re claim 7, Kim ‘023 discloses a semiconductor device, comprising a substrate 100; first F11, second F12, third F21 and fourth F22 fin structures on the substrate 100 (see paragraph [0080] and fig. 12A); a merged epitaxial region 123, 125 over the first F11 and second F12 fin structures (see paragraph [0086] and fig. 12A); first 23 and second 24 unmerged epitaxial regions over the third F21 and fourth F22 fin structures, respectively (see paragraph [0129] and fig. 12A); an epitaxial buffer region 127 over a top surface of the merged epitaxial region 123, 125 (see paragraph [0086] and fig. 12A); and a second epitaxial capping region 28, 29 directly over top and side surfaces of the first 23 and second 24 unmerged epitaxial region, respectively (see paragraph [0132] and fig. 12A).
Kim ‘023 is silent to wherein a first epitaxial capping region over the epitaxial buffer region and side surfaces of the merged epitaxial region.
However, Kim ‘797 discloses in a same field of endeavor, a semiconductor device, including inter-alia, a first and a second fin structures 104b on a substrate 100 (see paragraph [0114] and fig. 25), a merged epitaxial region 204b over the first and second fin structure (see paragraph [0128] and fig. 25), a epitaxial buffer region 204c over a top surface of the merged epitaxial region 204b (see paragraph [0142] and fig. 25), and a first epitaxial capping region 214 over the epitaxial buffer region 204c and side surfaces of the merged epitaxial region 204b (see paragraph [0149] and fig. 25).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Kim ‘797 into the semiconductor device of Kim ‘023 in order to enable wherein a first epitaxial capping region over the epitaxial buffer region and side surfaces of the merged epitaxial region in Kim ‘’023 to be formed because in doing so a semiconductor device having good characteristic can be obtain (see paragraph [0006] of Kim ‘797).
In re claim 8, as applied to claim 7 above, Kim ‘023 in combination with Kim ‘797 discloses wherein the top surface of the first (merged) epitaxial region 123, 125 is substantially parallel to the substrate (see paragraph [0086] and fig. 12A of Kim ‘023).
In re claim 9, as applied to claim 7 above, Kim ‘023 in combination with Kim ‘797 discloses wherein the first epitaxial capping region 214 is in direct contact with side surfaces of the merged epitaxial region (see paragraph [0149] and fig. 25 of Kim ‘797).
In re claim 10, as applied to claim 9 above, Kim ‘023 in combination with Kim ‘797 discloses wherein the side surfaces of the merged epitaxial region comprises a (111) crystal plane (see paragraphs [0064], [0074], [0149] and fig. 25 of Kim ‘797).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797) in view of Kim et al. (U.S. Pub. 2015/0035023), as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. 2015/0170916).
In re claim 2, as applied to claim 1 above, Kim ‘797 in combination with Kim ‘023 are silent to wherein the epitaxial buffer region is present on a (100) crystal plane and absent from a (111) crystal plane of the merged epitaxial region.
However, Yu discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the epitaxial buffer region 107a is present on a (100) crystal plane and absent from a (111) crystal plane of the merged epitaxial region 105 (see paragraph [0024] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Kim ‘797 reference with the technique as taught by Yu in order to enable wherein the epitaxial buffer region is present on a (100) crystal plane and absent from a (111) crystal plane of the merged epitaxial region in the semiconductor device of Kim ‘797 to be formed because in doing so the bridge issue is properly solved (see paragraph [0006] of Yu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2017/0148797) in view of Kim et al. (U.S. Pub. 2015/0035023), as applied to claim 4 above, and further in view of Kim et al. (U.S. Pub. 2016/0027918).
In re claim 5, as applied to claim 4 above, Kim ‘023 and Kim ‘797 is silent to wherein the first and second epitaxial regions comprise a first Ge atomic concentration; the merged epitaxial region comprises a second Ge atomic concentration greater than the first Ge atomic concentration; and the buffer epitaxial region comprises a third Ge atomic concentration smaller than the first and second Ge atomic concentration.
However, Kim ‘918 discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the first and second epitaxial regions 384 comprise a first Ge atomic concentration (in a range of about 25 atomic percent to about 50 atomic percent); the merged epitaxial region 386 comprises a second Ge atomic concentration greater than the first Ge atomic concentration (at about 50 atomic percent to about 90 atomic percent); and the buffer epitaxial region 382 comprises a third Ge atomic concentration (at about 10 atomic percent to about 50 atomic percent) smaller than the first and second Ge atomic concentration (see paragraph [0084] and fig. 10A).
Therefore, it would have been obvious to one of ordinary skill the art to modify the Kim ‘797 reference with the technique as taught by Kim ‘918 to enable wherein the first and second epitaxial regions comprise a first Ge atomic concentration; the merged epitaxial region comprises a second Ge atomic concentration greater than the first Ge atomic concentration; and the buffer epitaxial region comprises a third Ge atomic concentration smaller than the first and second Ge atomic concentration in the semiconductor device of Kim ‘797 to be formed in order to produce high-performance field effect transistors (see paragraph [0003] of Kim ‘918).  Additionally, it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of over Kim et al. (U.S. Pub. 2017/0148797), as applied to claim 9 above, and further in view of Kawasaki et al. (U.S. Pub. 2011/0298058).
In re claim 11, as applied to claim 9 above, Kim ‘023 in combination with Kim ‘797 are silent to wherein a portion of the side surfaces of the merged epitaxial region is substantially perpendicular to the substrate.
However, Kawasaki discloses in a same field of endeavor, a semiconductor device including, inter-alia, a substrate 206 (see paragraph [0032] and fig. 2A); first 202 and second 204 fin structures on the substrate 206 (see paragraph [0032] and fig. 2A); a merged epitaxial region 208, 210 over the first 202 and second 204 fin structures, respectively (see paragraph [0033] and fig. 2A), wherein a side surface of the merged epitaxial region is substantially perpendicular to the substrate (see paragraph [0033] and fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Kim ‘023 with the technique as taught by Kawasaki in order to enable wherein a portion of the side surfaces of the merged epitaxial region is substantially perpendicular to the substrate in Kim ‘023 to be formed because in doing so scaled devices with faster drive currents and reduced short channel effects can be obtain.  Furthermore, the FinFETs obtained have improved characteristics of a low parasitic resistance and a high drive current (see paragraphs [0002], [0010] of Kawasaki).  Additionally, the configuration regarding about the shape of the merged epitaxial region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the second epitaxial region was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of over Kim et al. (U.S. Pub. 2017/0148797), as applied to claim 7 above, and further in view of Wong et al. (U.S. Pub. 2015/0099336).
In re claim 12, as applied to claim 7 above, Kim ‘023 and Kim ‘797 are silent to wherein the side surfaces of the first and second unmerged epitaxial region substantially perpendicular to the substrate are formed by an etch back process to increase a distance between the first and second unmerged epitaxial region.
However, Wong discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the side surfaces of the first and second unmerged epitaxial region 760 substantially perpendicular to the substrate are formed by an etch back process to increase a distance between the first and second unmerged epitaxial regions (see paragraphs [0039]-[0041] and figs. 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Kim ‘023 with the technique as taught by Wong in order to enable wherein the side surfaces of the first and second unmerged epitaxial region substantially perpendicular to the substrate are formed by an etch back process to increase a distance between the first and second unmerged epitaxial region in the semiconductor device of Kim ‘023 to be formed because in doing so the spacing between the un-merged source/drain region can be widened to a desire spacing for avoiding electrical short (see paragraphs [0008], [0040] of Wong).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of over Kim et al. (U.S. Pub. 2017/0148797), as applied to claim 7 above, and further in view of Kim et al. (U.S. Pub. 2016/0027918).
In re claim 13, as applied to claim 7 above, Kim ‘023 and Kim ‘797 are silent to wherein the epitaxial buffer region comprises from about 10 atomic percent to 15 atomic percent of germanium.
However, Kim ‘918 discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the epitaxial buffer region 382 comprises from about 10 atomic percent to 25 atomic percent of germanium (see paragraph [0084] and fig. 10A).
Therefore, it would have been obvious to one of ordinary skill the art to modify the Kim ‘023 reference with the technique as taught by Kim ‘918 to optimize the atomic percent of germanium in the epitaxial buffer region of the semiconductor device of Kim ‘023 to be from about 10 atomic percent to 15 atomic percent of germanium in order to produce high-performance field effect transistors (see paragraph [0003] of Kim ‘918).  Additionally, it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of over Kim et al. (U.S. Pub. 2017/0148797).
In re claim 16, as applied to claim 14 above, Kim ‘023 is silent to wherein the semiconductor device further comprising: an epitaxial capping region in contact with a top surface of the epitaxial buffer region and side surfaces of the merged epitaxial region.
However, Kim ‘797 discloses in a same field of endeavor, a semiconductor device, including inter-alia, a first and a second fin structures 104b on a substrate 100 (see paragraph [0114] and fig. 25), a merged epitaxial region 204b over the first and second fin structure (see paragraph [0128] and fig. 25), a epitaxial buffer region 204c over a top surface of the merged epitaxial region 204b (see paragraph [0142] and fig. 25), and an epitaxial capping region 214 in contact with a top surface of the epitaxial buffer region 204c and side surfaces of the merged epitaxial region 204b (see paragraph [0149] and fig. 25).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Kim ‘797 into the semiconductor device of Kim ‘023 in order to enable wherein the semiconductor device further comprising: an epitaxial capping region in contact with a top surface of the epitaxial buffer region and side surfaces of the merged epitaxial region in Kim ‘’023 to be formed because in doing so a semiconductor device having good characteristic can be obtain (see paragraph [0006] of Kim ‘797).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of Yu et al. (U.S. Pub. 2015/0170916).
In re claim 17, as applied to claim 14 above, Kim ‘023 is silent to wherein the top surface of the merged epitaxial region comprises a (100) crystal plane.
However, Yu discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the top surface of the merged epitaxial region 107a comprises a (100) crystal plane (see paragraph [0024] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the Kim ‘023 reference with the technique as taught by Yu in order to enable wherein the top surface of the merged epitaxial region comprises a (100) crystal plane in the semiconductor device of Kim ‘023 to be formed because in doing so the bridge issue is properly solved (see paragraph [0006] of Yu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 18, as applied to claim 17 above, Kim ‘023 in combination with Yu discloses wherein a first side surface, adjacent to the top surface, of the merged epitaxial region comprises a (111) crystal plane (see paragraph [0025] and fig. 5 of Yu).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of Yu et al. (U.S. Pub. 2015/0170916), as applied to claim 18 above, and further in view of Kawasaki et al. (U.S. Pub. 2011/0298058).
In re claim 19, as applied to claim 18 above, Kim ‘023 and Yu are silent to wherein a second side surface, adjacent to the first side surface, of the merged epitaxial region is substantially perpendicular to the substrate.
However, Kawasaki discloses in a same field of endeavor, a semiconductor device including, inter-alia, a substrate 206 (see paragraph [0032] and fig. 2A); first 202 and second 204 fin structures on the substrate 206 (see paragraph [0032] and fig. 2A); a merged epitaxial region 208, 210 over the first 202 and second 204 fin structures, respectively (see paragraph [0033] and fig. 2A), wherein a second side surface, adjacent to the first side surface, of the merged epitaxial region is substantially perpendicular to the substrate (see paragraph [0033] and fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Kim ‘023 with the technique as taught by Kawasaki in order to enable wherein a second side surface, adjacent to the first side surface, of the merged epitaxial region is substantially perpendicular to the substrate in Kim ‘023 to be formed because in doing so scaled devices with faster drive currents and reduced short channel effects can be obtain.  Furthermore, the FinFETs obtained have improved characteristics of a low parasitic resistance and a high drive current (see paragraphs [0002], [0010] of Kawasaki).  Additionally, the configuration regarding about the shape of the merged epitaxial region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the second epitaxial region was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2015/0035023) in view of Kim et al. (U.S. Pub. 2016/0027918).
In re claim 20, as applied to claim 14 above, Kim ‘023 is silent to wherein the merged epitaxial region comprises from about 35 atomic percent to about 70 atomic percent of germanium.
However, Kim ‘918 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the merged epitaxial region 384 comprise from about 25 atomic percent to about 50 atomic percent of germanium (see paragraph [0084] and fig. 10A).
Therefore, it would have been obvious to one of ordinary skill the art to modify the Kim ‘023 reference with the technique as taught by Kim ‘918 to enable wherein the wherein the merged epitaxial regions comprise from about 35 atomic percent to about 70 atomic percent of germanium in the semiconductor device of Kim ‘023 to be formed in order to produce high-performance field effect transistors (see paragraph [0003] of Kim ‘918).  Additionally, it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zang 				U.S. Pub. 2016/0111339	Apr. 21, 2016.
Anderson et al.		U.S. Pub. 2016/0020209	Jan. 21, 2016.
Chudzik et al.		U.S. Pub. 2015/0333145	Nov. 19, 2015.
Cai et al.			U.S. Pub. 2014/0217517	Aug. 7, 2014.
Wang et al.			U.S. Patent 8,486,769	Jul. 16, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892